Exhibit THIS SECURITY AGREEMENT AMENDMENT AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN ALL RESPECTS TO THE TERMS OF A THIRD AMENDED AND RESTATED SUBORDINATION AGREEMENT OF EVEN DATE HEREWITH AMONG THE AGENT OF THE SECURED PARTIES, THE AGENT OF THE HOLDERS OF THE SERIES 2009 5% SECURED PROMISSORY NOTES AND SAND HILL FINANCE, LLC (THE “SUBORDINATION AGREEMENT”). FOURTH SECURITY AGREEMENT AMENDMENT This FOURTH SECURITY AGREEMENT AMENDMENT (this “Amendment”) is made as of June 26, 2009 among BlueLine Capital Partners, LP, a Delaware limited partnership with an office located at 4115 Blackhawk Plaza Circle, Suite 100, Danville, CA94596, as agent (hereinafter, in such capacity, the “Agent”) for itself and the other lenders listed on the signature pages hereto (hereinafter, collectively, the “Secured Parties”), the Secured Parties and AXS-One Inc., a Delaware corporation with its principal executive offices located at 301 Route 17 North, Rutherford, NJ07070 (the “Debtor”). WHEREAS, on May 29, 2007, the
